DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brenda Holmes on 11/29/2021.  The application has been amended as follows: 
In the claims:
1.        (Currently Amended) A luminaire comprising:
a communication module configured to receive commissioning device location from a commissioning device when the luminaire needs to be commissioned, the commissioning device location used to determine luminaire location information, wherein the commissioning device location is received during commissioning and commissioning comprises programming the luminaire with location information,;
a memory configured for storing the location information for the luminaire;
at least one solid-state light source configured to output light; and
at least one modulator configured to modulate the light output to allow for 
wherein the luminaire is configured to provide at least one of visual, aural, and tactile feedback to indicate that the luminaire has not received the commissioning device location.
11.      (Currently Amended) A device comprising:
a processor configured to:
determine device location; and
detect at least one of visual, aural, and tactile feedback from a luminaire that indicates that the luminaire has not received the device location and needs to be commissioned; and
a communication module configured to transmit the device location to the luminaire in response to detecting the least one of visual, aural, and tactile feedback, wherein the device location is used for commissioning the luminaire by programming with location information.
15.      (Currently Amended) A method of commissioning a luminaire with location information, wherein commissioning includes programming the luminaire with location information, the method comprising:
providing at least one of visual, aural, and tactile feedback to indicate that luminaire location information has not been stored and needs to be commissioned;
receiving a commissioning device location from a commissioning device during commissioning;
utilizing the commissioning device location to determine the luminaire location 
storing the luminaire location information.

Reasons for Allowance
Claims 1-20 allowed for reasons cited below: 
Independent claims, now amended via examiners amendment (See section II above), requires features such as “when the luminaire needs to be commissioned” and that commissioning relates to “programming the luminaire with location information”.  These are features with respect to Figs 5B, 5C of the applicant specification.  This amendment overcomes current rejections of record including non-statutory double patenting and that under 35 USC 103.  Further, examiner does not find any of the references anticipating the claims nor, find it obvious to modify references of record to show all limitations as claimed.  Examiner thus believes that the record of the prosecution as a whole makes clear the reasons for allowing a claim or claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793